DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, a more descriptive title could be, “DISPLAY DEVICE WITH POWER LINE IN DAM AND BRIDGE UNDER DAM”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 14 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2018/0097034 A1; hereinafter, “Lee”).

Regarding claims 1-8 and 14:
	re claim 1, Lee discloses (in Fig. 2) a display device comprising: 
a substrate 100 [0028] including a display area DA [0028] and a non-display area PA [0028] around the display area (see Fig. 1); 
a pixel 300 [0029] disposed on the display area;
a first dam 610 [0047] disposed on the non-display area, the first dam including a first sub-dam 611 [0058] and a second sub-dam 613 [0058] disposed on the first sub-dam;
a first power line 420 [0046] disposed on the non-display area and passing between the first sub-dam 611 and the second sub-dam 613, the first power line is connected to the pixel (i.e., the power line 420 is connected to the opposite electrode 330 of the pixel 300, see [0046]); and 
a bridge pattern 410 [0044] disposed under the first sub-dam 611 (i.e., bridge pattern “410” is at very least partially under the first sub-dam “611”), the bridge pattern 410 is connected to the first power line 420;

re claim 2, the display device of claim 1, wherein: 
the first power line 420 (Fig. 2) extends in a first direction (vertical); and 
a first width of the bridge pattern 410 in a second direction (horizontal) intersecting the first direction (vertical) is greater than a first width of the first power line 420 in the second direction (horizontal, i.e., as viewed in Fig. 2, a width of the horizontal portion of power line 420 that is in direct contact with the bridge pattern 410 is less than the width of the power line 420);

re claim 3, the display device of claim 2, wherein: the first sub-dam 611 extends in the second direction (horizontal), wherein a second width of the bridge pattern 410 in the first direction (vertical) is greater than a second width of the first sub-dam in the first direction (vertical, i.e., in Fig. 2, the vertical width of the left wall of sub-dam 611 is smaller than the vertical width of the bridge pattern 410 that is in direct contact with said left wall);

re claim 4, the display device of claim 3, wherein the first power line 420 (Fig. 2) directly contacts an exposed portion of the bridge pattern 410 that extends to the outside of the first sub-dam 611 (in Fig. 2, the bridge pattern 410 extends outside on the left side of sub-dam 611);

re claim 5, the display device of claim 1, wherein the bridge pattern 410 includes a conductive material [0044];

re claim 6, the display device of claim 1, wherein the pixel comprises:
a light emitting element disposed on the display area DA (Fig. 2) and including a first electrode 310 [0037], a second electrode 330 [0037], and a light emitting layer 320 [0037] disposed between the first electrode and the second electrode; and
a transistor 210 [0029] disposed on the display area and connected to the first electrode 310, wherein the second electrode 330 extends to the non-display area PA and is connected to the first power line 420;

re claim 7, the display device of claim 6, further comprising:
a second power line 217 (line connected to drain and anode/pixel electrode 310, see Fig. 2 and [0030]) connected to the transistor 210, wherein the display device is configured to apply a first voltage to the first power line (e.g., ground potential), wherein the display device is configured to apply a second voltage (e.g., positive potential) having a higher power level than the first voltage to the second power line;

re claim 8, the display device of claim 1, further comprising:
a second dam 620 (Fig. 2 and [0047]) disposed on the non-display area PA between the display area DA and the first dam 610, wherein the first power line 420 is disposed under a lower surface of the second darn 620; and

re claim 14, the display device of claim 1, wherein:
the first power line 420 (Fig. 2) extends in a first direction (horizontal);
the first sub-dam 611 extends in a second direction (vertical) intersecting the first direction (horizontal);
wherein a first width of the bridge pattern 410 in the second direction (vertical) is smaller than a first width of the first power line 420 in the second direction (vertical, i.e., bridge pattern is essentially flat in the vertical direction, but power line 420 extends in the vertical direction);
wherein a second width of the bridge pattern 410 in the first direction (horizontal) is larger than a second width of the first sub-dam 611 in the first direction (horizontal, i.e., in a horizontal direction in Fig. 2, the bridge pattern 410 is wider than the sub-dam 611 ).
Therefore, Lee anticipates claims 1-8 and 14




Regarding claims 17-20:
	re claim 17, Lee discloses (in Fig. 2) a display device comprising: 
a substrate 100 including a display area DA and a non-display area PA around the display area (Fig. 1);
a pixel 300 disposed on the display area DA;
a first dam 610 disposed on the non-display area PA;
a second dam 620 disposed between the first dam 610 and the display area DA;
a first power line 420 disposed on the non-display area and passing under a lower surface of the second dam 620 and between an upper surface and a lower surface of the first dam 610, the first power line 420 is connected to the pixel 300: and 
a bridge pattern 410 disposed under the lower surface of the first dam 610 (i.e., the bridge pattern is at very least partially under the first dam 610) and including an exposed portion that extends to an outside of the first dam (i.e., extends to left side of dam 610 in Fig. 2), the bridge pattern 610 is connected to the first power line 420;

re claim 18, the display device of claim 17, further comprising:
a second power line 217 (line connected to drain and anode/pixel electrode 310, see Fig. 2 and [0030]) connected to the pixel, wherein the display device is configured to apply a first voltage to the first power line (e.g., ground potential), wherein the display device is configured to apply a second voltage (e.g., positive potential) having a higher power level than the first voltage to the second power line;


re claim 19, the display device of claim 17, wherein the first dam 610 comprises:
a first sub-dam 611 (Fig. 2):
a second sub-dam 613 disposed on the first sub-dam, wherein the first power line 420 passes between the first sub-dam 611 and the second sub-dam 613; and

re claim 20, the display device of claim 19, further comprising a first insulating layer 130 (Fig. 2 and [0032]) disposed on the substrate 100, wherein the first dam 610 and the second dam 620 are disposed on the first insulating layer, wherein the bridge pattern 410 is disposed between the first insulating layer 130 and the first sub-dam 611 in a thickness direction of the substrate, wherein the first power line 420 passes between the first insulating layer 130 and the second dam 620.
Therefore, Lee anticipates claims 17-20.

Allowable Subject Matter
Claims 9-13, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 9-13 are allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in claim 9 (when combined with claims 1 and 8) and claims 10-13 depend from claim 9;
Claim 15 is allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in this claim (when combined with claims 1 and 14); and 
Claim 16 is allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in this claim (when combined with claim 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references listed on the attached PTO-892 disclose display devices with dams, bridges, and power lines having some similarities to that of the current invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903. The examiner can normally be reached M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892